News Release FOR IMMEDIATE RELEASE Contact Information: Elizabeth Gaal Investor Relations Associate Phone: 203-222-5942 Fax: 203-222-0130 Email: elizabeth.gaal@terex.com Terex Corporation Announces Fourth Quarter and Year-End 2009 Earnings Conference Call Date Westport, CT, February 4, 2010 - Terex Corporation (NYSE:TEX) will release its fourth quarter and year-end 2009 financial results on Wednesday, February 17, 2010 after market close.The Company will host a conference call to review the financial results on Thursday, February 18, 2010 at 8:30 a.m.
